Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 1 of 37 Page ID #:2615



         Daniel S. Bleck (pro hac vice)         Jason D. Strabo (SBN 246426)
 1       Paul J. Ricotta (pro hac vice)         MCDERMOTT WILL & EMERY LLP
 2       Ian A. Hammel (pro hac vice)           2049 Century Park East, 38th Floor
         MINTZ LEVIN COHN FERRIS                Minneapolis, MN 55402
 3       GLOVSKY AND POPEO, P.C.                Tel: 310-788-4125
         One Financial Center                   Fax: 310-277-4730
 4       Boston, MA 02111                       Email: jstrabo@mwe.com
 5       Tel: 617-542-6000
         Fax: 617-542-2241                      Nathan F. Coco (admitted pro hac vice)
 6       Email: dsbleck@mintz.com               Megan Preusker (admitted pro hac vice)
         Email: pjricotta@mintz.com             MCDERMOTT WILL & EMERY LLP
 7       Email: iahammel@mintz.com              444 West Lake Street, Suite 4000
 8                                              Chicago, IL 60606-0029
         Abigail V. O’Brient (SBN 265704)       Tel: 312-327-2000
 9       MINTZ LEVIN COHN FERRIS
         GLOVSKY AND POPEO, P.C.                Fax: 312-984-7700
10       2029 Century Park East, Suite 1370     Email: ncoco@mwe.com
         Los Angeles, CA 90067                  Email: mpreusker@mwe.com
11       Tel: 310-586-3200
         Fax: 310-586-3200                      Jason M. Reed (admitted pro hac vice)
12                                              MASLON LLP
         Email: avobrient@mintz.com
                                                90 South Seventh Street, Suite 3300
13                                              Minneapolis, MN 55402
         Attorneys for UMB Bank, N.A. as
14       master indenture trustee and Wells     Tel: 612-672-8200
         Fargo Bank, National Association, as   Fax: 612-642-8301
15       indenture trustee                      Email: Jason.Reed@maslon.com
16                                              Attorneys for U.S. Bank National
17                                              Association, not individually but as
                                                Series 2015 Note Trustee and Series
18                                              2017 Note Trustee, respectively
19
                            UNITED STATES DISTRICT COURT
20                         CENTRAL DISTRICT OF CALIFORNIA
21
22       In re                                      District Court Case Number:
                                                       2:18-cv-10675-RGK
23       VERITY HEALTH SYSTEM OF
         CALIFORNIA, INC., et al.,1                 Bankruptcy Court Case Number:
24                                                    2:18-bk-20151-ER
                                   Debtors
25
26
     1
      The other Debtors in the chapter 11 cases, being jointly administered under Lead
27   Case No. 2:18-bk-20151-ER, are O’Connor Hospital 2:18-bk-20168-ER, Saint
28
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 2 of 37 Page ID #:2616




 1   Official Committee of Unsecured Creditors of   Adversary Case Number:
 2   Verity Health System of California, Inc.
                                                    N/A
 3                               Appellant
 4      v.
 5
     Verity Health System of California, Inc.
 6                                                  JOINT BRIEF OF
                                Appellee            INTERVENING APPELLEES
 7
                                                    UMB BANK, N.A., WELLS
 8                                                  FARGO BANK, NATIONAL
     -and-
                                                    ASSOCIATION, AND U.S.
 9
     UMB Bank, N.A., as master indenture trustee    BANK, NATIONAL
10   and Wells Fargo Bank, National Association,    ASSOCIATION, AS
     as indenture trustee, and U.S. Bank National   INDENTURE TRUSTEES
11   Association, as Series 2015 Note Trustee and
12   Series 2017 Note Trustee,

13                       Intervening Appellees
14
15
16
17
18
19
20
21   Louise Regional Hospital 2:18-bk-20162-ER, St. Francis Medical Center 2:18-cv-
22   20165-ER, St. Vincent Medical Center 2:18-bk-20164-ER, Seton Medical Center
     2:18-cv-20167-ER, O’Connor Hospital Foundation 2:18-bk-20179-ER, Saint
23   Louise Regional Hospital Foundation 2:18-cv-20172-ER, St. Francis Medical
24   Center of Lynwood Foundation 2:18-cv-20178-ER, St. Vincent Foundation 2:18-
     cv-20180-ER, St. Vincent Dialysis Center, Inc. 2:18-cv-20171- ER Seton Medical
25   Center Foundation 2:18-cv-20175-ER, Verity Business Services 2:18-cv-20173-
26   ER, Verity Medical Foundation 2:18-cv-20169-ER, Verity Holdings, LLC 2:18-cv-
     20163-ER, DePaul Ventures, LLC 2:18-cv-20176-ER, and DePaul Ventures - San
27   Jose Dialysis, LLC 2:18-cv-20181-ER.
28
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 3 of 37 Page ID #:2617




 1                       CORPORATE DISCLOSURE STATEMENT
                          PURSUANT TO FED. R. BANKR. P. 8012
 2
 3         Pursuant to Fed R. Bankr. P. 8012, (i) UMB Bank, N.A. states that it is a
 4   federally chartered banking institution and is a wholly owned subsidiary of UMB
 5   Financial Corporation, a publicly held corporation, and (ii) Wells Fargo Bank,
 6   National Association states that it is a federally chartered banking institution, that it
 7   has no parent corporation, and that there is no publicly held corporation which owns
 8   10% or more of its stock.
 9
10    Dated: April 15, 2019               MINTZ LEVIN COHN FERRIS GLOVSKY
                                          AND POPEO, P.C.
11
12                                        /s/ Abigail V. O’Brient
                                          Abigail V. O’Brient
13
                                          and
14
                                          Daniel S. Bleck (pro hac vice)
15                                        Paul J. Ricotta (pro hac vice)
16                                        Ian A. Hammel (pro hac vice)
17                                        Attorneys for UMB Bank, N.A. as master
                                          indenture trustee and Wells Fargo Bank,
18                                        National Association, as indenture trustee
19
20
21
22
23
24
25
26
27
28
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 4 of 37 Page ID #:2618




 1                      CORPORATE DISCLOSURE STATEMENT
                         PURSUANT TO FED. R. BANKR. P. 8012
 2
 3         Pursuant to Federal Rule of Bankruptcy Procedure 8012, U.S. Bank National
 4   Association states that it is a subsidiary of U.S. Bancorp, and that no publicly traded
 5   corporation other than U.S. Bancorp owns 10% or more of it.
 6
      Dated: April 15, 2019              MCDERMOTT WILL & EMERY LLP
 7
 8                                       By:    /s/ Jason D. Strabo
                                                Jason D. Strabo
 9
                                         and
10
11                                       MASLON LLP

12                                       By:    /s/ Jason M. Reed
                                                Jason M. Reed (pro hac vice)
13
                                         Attorneys for U.S. Bank National Association,
14                                       not individually but as Series 2015 Note
15                                       Trustee and Series 2017 Note Trustee,
                                         respectively
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 5 of 37 Page ID #:2619




 1                                           TABLE OF CONTENTS
 2
 3   I.     STATEMENT OF THE CASE ....................................................................... 1

 4                   A. Introduction .................................................................................... 1
 5                   B. Factual Background........................................................................ 5
 6   II.    STANDARD OF REVIEW........................................................................... 10
 7
     III.   ARGUMENT................................................................................................. 11
 8
                  A. The Adequate Protection Package Approved by the Bankruptcy
 9          Court, Including the Waivers, Was Granted as Part of an Appropriate
10          Exercise of the Bankruptcy Court’s Discretion............................................. 11
11               B. The Bankruptcy Court Properly Exercised Its Discretion in
12          Approving the 506(c) Waiver........................................................................ 14

13                       1. The Scope of Section 506(c) Is Extremely Narrow, and
                            It Is Unlikely That Any Such Claim Would be Successful,
14                          Especially Given the Prepetition Secured Creditors’
15                          Admitted Equity Cushion. ........................................................ 15
16                       2. Section 506(c) Waivers Are Commonplace and Not
                            Contrary to Public Policy.......................................................... 18
17
                         3. The Prepetition Secured Creditors Are Effectively
18                          Funding the Bankruptcy Cases as a Result of Their
19                          Consent to be Primed by the DIP Lender and Are
                            Therefore Entitled to the Section 506(c) Waiver...................... 21
20                  4. The Bankruptcy Court Weighed the Propriety of the
21                      Section 506(c) Waiver in Light of the Expenses to be
                        Incurred in This Case and Found It Appropriate and
22                      Justified. .................................................................................... 22
23               C. The Bankruptcy Court Properly Exercised Its Discretion in
24          Approving the 552(b) Waiver ....................................................................... 23
25   IV.    CONCLUSION ............................................................................................. 27
26
27
28
                                                                i
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 6 of 37 Page ID #:2620




 1                                            TABLE OF AUTHORITIES

 2                                                                                                                   Page(s)
 3   Cases
 4   Compton Impressions, Ltd. v. Queen City Bank N.A. (In re Compton
 5     Impressions),
       217 F.3d 1256 (9th Cir. 2000) ............................................................................ 17
 6
 7   Debbie Reynolds Hotel & Casino, Inc. v. Calstar Corp. (In re Debbie
       Reynolds Hotel & Casino, Inc.),
 8     255 F.3d 1061 (9th Cir. 2001) ....................................................................... 14,15
 9   Hari Ram, Inc. v. Magnolia Portfolio, LLC (In re Hari Ram, Inc.),
10     507 B.R. 114 (Bankr. M.D. Pa. 2014) ................................................................ 11
11   Hartford Underwriters Ins. Co. v. Union Planters Bank,
12     530 U.S. 1 (2000).......................................................................................... 14, 15

13   In re 944 Media, LLC,
         Case No. 2:10-23240-AA, 2010 Bankr. LEXIS 3904 (Bankr. C.D.
14       Cal. May 7, 2010) ............................................................................................... 19
15
     In re Am. Mariner Indus., Inc.,
16       27 B.R. 1004 (B.A.P. 9th Cir. 1983) .................................................................. 11
17
     In re Antico Mfg. Co.,
18       31 B.R. 103 (Bankr. E.D.N.Y. 1983) ................................................................. 22
19   In re Bluejay Props., LLC,
20       BAP No. KS-12-105, 2014 Bankr. LEXIS 949 (B.A.P. 10th Cir. Mar.
         12, 2014) ....................................................................................................... 13, 14
21
     In re Briggs Transp. Co.,
22
         35 B.R. 210 (Bankr. D. Minn. 1983) .................................................................. 12
23
     In re Cascade Hydraulics & Utility Service, Inc.,
24       815 F.2d 546 (9th Cir. 1987) ........................................................................ 14, 15
25
     In re Codesco, Inc.,
26       18 B.R. 225 (Bankr. S.D.N.Y. 1982) ........................................................... 16, 17
27
28
                                                                    ii
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 7 of 37 Page ID #:2621




 1   In re Downey Reg’l Med. Center-Hospital, Inc.,
         Case No. 09-bk-34714-BB, 2010 Bankr. LEXIS 5205 (Bankr. C.D.
 2       Cal. Sept. 17, 2010) ...................................................................................... 19, 26
 3   In re Gardens Reg’l Hosp. & Med. Ctr, Inc.,
 4       Case No. 2:16-bk-17463-ER, 2016 Bankr. LEXIS 4715 (Bankr. C.D.
         Cal. Jul. 28, 2016) ............................................................................................... 19
 5
 6   In re Gen. Growth Props., Inc.,
         Case No. 09-11977 (ALG), 2010 Bankr. LEXIS 5552 (Bankr.
 7       S.D.N.Y. Jul. 22, 2010) ...................................................................................... 26
 8   In re Gen. Motors Corp., et al.,
 9       Case No. 09-50026(REG) (Bankr. S.D.N.Y. Jun. 25, 2009) ............................. 20
10   In re Goldberg,
11       168 B.R. 382, 384 (B.A.P. 9th Cir. 1994) .......................................................... 10

12   In re iHeartMedia, Inc., et al.,
         Case No. 18-31274 (MI) (Bankr. S.D. Tex. Apr. 12, 2018) .............................. 20
13
14   In re InteliQuest Media Corp.,
         326 B.R. 825 (B.A.P. 10th Cir. 2005) ................................................................ 19
15
     In re Lee,
16
         Case No, 18-6851 (JFW), 2018 U.S. Dist. LEXIS 223420 (C.D. Cal.
17       Dec. 7, 2018)....................................................................................................... 10
18   In re Majestic Star Casino, LLC,
19       Case No. 09-14136(KG), 2009 Bankr. LEXIS 5014 (Bankr. D. Del.
         Nov. 30, 2009) .................................................................................................... 26
20
     In re Metaldyne Corp.,
21
         Case No. 09-13412(MG), 2009 Bankr. LEXIS 1533 (Bankr. S.D.N.Y.
22       Jun. 23, 2009) ..................................................................................................... 22
23   In re Muma Servs.,
24       322 B.R. 541 (Bankr. D. Del. 2008) ............................................................. 24, 25
25   In re OccMeds Billing Servs.,
         Case No. 07-28444-A-11, 2007 Bankr. LEXIS 4136 (Bankr. E.D. Cal.
26
         Dec. 1, 2007)....................................................................................................... 16
27
28
                                                                   iii
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 8 of 37 Page ID #:2622




 1   In re Pelham Street Assocs.,
         131 B.R. 260 (Bankr. D. R.I. 1991) ................................................................... 11
 2
     In re Photo Promotion Assocs.,
 3       61 B.R. 936 (Bankr. S.D.N.Y. 1986) ................................................................. 24
 4
     In re Pine Lake Village Apartment Co.,
 5       19 B.R. 819 (Bankr. S.D.N.Y. 1982) ................................................................. 25
 6   In re Real Mex Restaurants, Inc.,
 7       Case No. 11-13122 (BLS) (Bankr. D. Del. Nov. 4, 2011) ................................. 22
 8   In re Robertson,
 9       14 B.R. 706 (Bankr. N.D. Ga. 1981) ................................................................. 17

10   In re Sears Holdings Corp., et al.,
         Case No. 18-23538 (RDD) (Bankr. S.D.N.Y. Nov. 30, 2018)........................... 20
11
12   In re Spheris Inc.,
         Case No. 10-10352(KG), 2010 Bankr. LEXIS 5764 (Bankr. D. Del.
13       Feb. 23, 2010) ..................................................................................................... 26
14   In re Sunnymead Shopping Ctr. Co.,
15       178 B.R. 809 (B.A.P. 9th Cir. 1995) .................................................................. 10
16   In re Walking Co.,
17       9:09-bk-15138-RR, 2010 Bankr. LEXIS 5194 (Bankr. C.D. Cal.
         Jan. 14, 2010) .......................................................................................... 19, 20, 26
18
     In re Ware,
19
         Case No. 12-30566-KLP, 2014 Bankr. LEXIS 2437 (Bankr. E.D. Va.
20       Jun. 3, 2014) ....................................................................................................... 16
21   McAlpine v. Comerica Bank-Detroit (In re Brown Brothers Inc.),
22     136 B.R. 470 (W.D. Mich. 1991) ....................................................................... 19

23   Paccom Leasing Corp. v. Deico Elects., Inc. (In re Deico Elects., Inc.,)
       139 B.R. 945 (B.A.P. 9th Cir. 1992) .................................................................. 10
24
25   People’s Capital & Leasing Corp. v. Big3D, Inc. (In re Big3D, Inc.),
       438 B.R. 214 (B.A.P. 9th Cir. 2010) .................................................................. 10
26
27
28
                                                                   iv
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 9 of 37 Page ID #:2623




 1   Scottsdale Medical Pavilion v. Mutual Benefit Life Ins. Co. (In re
        Scottsdale Medical Pavilion),
 2      159 B.R. 295 (B.A.P. 9th Cir. 1993) .................................................................. 11
 3   Toledo Trust Co. v. Roberts (In re Nicholson Indus., Inc.),
 4      73 B.R. 266 (Bankr. N.D. Ohio 1987)................................................................ 16
 5   Weinstein v. Gill (In re Cooper Commons LLC),
 6     512 F.3d 553 (9th Cir. 2008) .............................................................................. 19

 7   Statutes
 8   11 U.S.C. § 363 .................................................................................................. 11, 22
 9   11 U.S.C. § 364 ........................................................................................................ 11
10
     11 U.S.C. § 506 ................................................................................................. passim
11
     11 U.S.C. § 552 ................................................................................................. passim
12
13   11 U.S.C. § 1107 ........................................................................................................ 5

14   11 U.S.C. § 1108 ........................................................................................................ 5
15   Bankruptcy Rules
16   Local Bankruptcy Rules of Central District of California 9013-1 ............................ 8
17
     Local Bankruptcy Rules of District of Delaware 4001-2 ........................................ 26
18
     Other Authorities
19
20   2 Collier on Bankruptcy ¶ 361.01[1] (15th ed.) ...................................................... 11

21   4 Collier on Bankruptcy ¶ 506.05 (16th ed. 2019) .................................................. 14
22
23
24
25
26
27
28
                                                                   v
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 10 of 37 Page ID #:2624




 1         UMB Bank, N.A., solely in its capacity as master indenture trustee, and Wells
 2   Fargo Bank, National Association, and U.S. Bank National Association, solely in
 3   their respective capacities as indenture trustees (the “Prepetition Secured
 4   Creditors”), having been granted authority by this Court to intervene in this appeal,
 5   hereby submit their joint brief in opposition to Appellant’s initial brief filed by the
 6   Official Committee of Unsecured Creditors of Verity Health System of California,
 7   Inc., et al. (the “Committee”). The Prepetition Secured Creditors respectfully
 8   request that the Court deny the relief sought by the Committee and affirm the Final
 9   Order (A) Authorizing the Debtors to Obtain Post-petition Financing; (B)
10   Authorizing the Debtors to Use Cash Collateral; and (C) Granting Adequate
11   Protection to Prepetition Secured Creditors Pursuant to 11 U.S.C. §§ 105, 363, 364,
12   1107 and 1108, entered by the United States Bankruptcy Court for the Central
13   District of California (the “Bankruptcy Court”) on October 4, 2018 (Committee’s
14   Appx. No. 34; Bankruptcy Docket No. 409), as subsequently modified by the
15   Bankruptcy Court (the “Final DIP Order”).
16   I.    STATEMENT OF THE CASE
17         A.     Introduction
18         These bankruptcy cases were filed on an urgent basis to facilitate a going
19   concern sale of the Debtors’ highly leveraged hospitals which were facing a liquidity
20   crisis due to ongoing operating losses. Following hard-fought negotiations over a
21   number of weeks, including two court hearings as well as a number of proposals and
22   counter-proposals exchanged among the parties, the Debtors presented the
23   Bankruptcy Court with an order that had been agreed upon with the Prepetition
24   Secured Creditors and others which (i) authorized post-petition financing from Ally
25   Bank N.A. (the “DIP Lender”) in an amount up to $185 million (the “DIP Facility”)
26   that would be secured by a lien on all of the Debtors’ assets and would prime the
27   existing, first priority lien of the Prepetition Secured Creditors; (ii) authorized the
28   Debtors to use post-petition cash collateral which had been pledged to the Prepetition
                                                 1
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 11 of 37 Page ID #:2625




 1   Secured Creditors; and (iii) provided the Prepetition Secured Creditors with an
 2   adequate protection package that was intended to preserve their status as oversecured
 3   creditors having a collateral value (as determined by the Bankruptcy Court) that
 4   exceeds their secured claim by 26% - 40%, all in return for their consent to the DIP
 5   Facility and the DIP Lender’s priming lien, as well as their consent to the use by the
 6   Debtors of their cash collateral.      After considering the evidence, hearing the
 7   argument of counsel, and reviewing the terms of the agreed-upon order, the
 8   Bankruptcy Court properly exercised its discretion to enter the Final DIP Order,
 9   holding that the compromises reached by the parties were fair and in the best interest
10   of the Debtors, their estates and their creditors, while also protecting the interests of
11   the Prepetition Secured Creditors and the DIP Lender. Despite the delicate balance
12   of competing rights agreed upon by the parties and approved by the Bankruptcy
13   Court, the Committee has now cherry-picked for appeal two provisions of the Final
14   DIP Order relating to the adequate protection package granted by the Bankruptcy
15   Court to the Prepetition Secured Creditors.
16         Specifically, the Committee challenges the Bankruptcy Court’s approval of
17   the Debtors’ agreement to (i) waive their potential ability to seek to surcharge the
18   Prepetition Secured Creditors’ collateral for any costs and expenses of preserving or
19   disposing of such collateral during the bankruptcy cases pursuant to Section 506(c)
20   of the Bankruptcy Code (the “Section 506(c) Waiver”), and (ii) waive their potential
21   ability to seek to disallow otherwise valid and enforceable prepetition liens of the
22   Prepetition Secured Creditors in any post-petition proceeds of prepetition collateral
23   based upon the so-called “equities of the case” exception of Section 552(b) of the
24   Bankruptcy Code (the “Section 552(b) Waiver”). 2 The Committee does not appeal
25   any other provision of the Final DIP Order and, accordingly, must be bound by its
26   findings and provisions.
27
     2
       The Section 506(c) Waiver and the Section 552(b) Waiver are referred to
28   collectively herein as the “Waivers.”
                                           2
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 12 of 37 Page ID #:2626




 1         The adequate protection package contained in the Final DIP Order is the result
 2   of arms’ length negotiations between the Debtors, the Prepetition Secured Creditors,
 3   the DIP Lender, and other parties-in-interest. The Waivers are an integral part of
 4   this compromise and cannot be stripped from the Final DIP Order on a piecemeal
 5   basis. The Prepetition Secured Creditors were initially presented with a draft of the
 6   DIP Order that did not contain a number of standard provisions, such as the Waivers,
 7   which customarily appear in bankruptcy court financing orders. The Prepetition
 8   Secured Creditors rejected that draft. Following subsequent negotiations, the parties
 9   ultimately agreed upon the terms and provisions of the Final DIP Order, which
10   included the Waivers. Without the Waivers, the Prepetition Secured Creditors do
11   not consent to be primed by the DIP Lender or to the use of their cash collateral,
12   which consents were expressly required by the DIP Lender and the DIP Facility
13   documentation as a precondition to the DIP Facility.
14         The Bankruptcy Court’s exercise of discretion in approving the compromises
15   that were incorporated into the Final DIP Order was appropriate and warranted.
16   Given that the Prepetition Secured Creditors are oversecured, the Debtors and their
17   unsecured creditors would gain nothing by attempting to make a claim under Section
18   506(c). Case law and logic dictate that Section 506(c) is a very narrow remedy that
19   can be invoked only when the expenditure of unencumbered estate funds is strictly
20   necessary to preserve the value of a secured creditor’s collateral.         Here, the
21   Prepetition Secured Creditors are oversecured and would be paid in full regardless
22   of whether the bankruptcy estate expends funds to preserve or protect their collateral.
23   Therefore, such expenditures by the Debtors are not necessary, within the meaning
24   of Section 506(c), for the Prepetition Secured Creditors to be paid in full, and any
25   potential right to bring a claim under Section 506(c) would be futile. Similarly, there
26   is no detriment to the unsecured creditors on account of the Section 552(b) Waiver
27   because, under the facts of this case, there is no viable claim under that section.
28   According to the Committee, Section 552(b) is meant to reimburse unsecured
                                          3
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 13 of 37 Page ID #:2627




 1   creditors if unencumbered post-petition estate assets (which would otherwise benefit
 2   unsecured creditors) are used to preserve or enhance the value of encumbered assets
 3   which benefit the secured party. The Committee, however, failed to appeal that
 4   portion of the Final DIP Order which expressly granted a lien to the Prepetition
 5   Secured Creditors in all of the post-petition properties and assets of the Debtors as
 6   part of the adequate protection package. Accordingly, the Committee is bound by
 7   the fact that there are no unencumbered, post-petition assets which could
 8   theoretically be used to enhance the value of the Prepetition Secured Creditors’
 9   collateral.
10          Although the Prepetition Secured Creditors believe that there would be no
11   merit to any claim under either Section 506(c) or Section 552(b), the Waivers still
12   add value to the adequate protection package because, at a minimum, they would
13   prevent frivolous claims and suits that would need to be defended or could,
14   conceivably, be used in an attempt to coerce the Prepetition Secured Creditors into
15   paying a settlement.
16          Finally, the Committee ignores the fact that the Prepetition Secured Creditors
17   provided real, additional value to the Debtors through their consent to the DIP
18   Facility and, especially, by agreeing to allow their security interest to be primed.
19   Bankruptcy courts in both this jurisdiction and throughout the country have for many
20   years routinely included the Waivers as part of adequate protection packages granted
21   to lenders such as the Prepetition Secured Creditors, especially where such creditors
22   have agreed to allow their otherwise first priority lien position to be primed by
23   security interests granted to a new lender. Such consent is, as an economic and
24   mathematical matter, the functional equivalent by the Prepetition Secured Creditors
25   of agreeing to provide new or additional credit to the Debtors because the priming
26   loan must be paid first, in full, before any payment whatsoever is made to the
27   Prepetition Secured Creditors. Even the Committee admits in its brief that, where a
28   creditor is taking on additional credit risk (here, the risk that the DIP Lender with its
                                                   4
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 14 of 37 Page ID #:2628




 1   priority position will not be paid in full), such creditor would be entitled to the
 2   Waivers.
 3          B.      Factual Background
 4          On August 31, 2018 (the “Petition Date”), the Debtors in these jointly
 5   administrated cases each filed a voluntary petition for relief under chapter 11 of title
 6   11 of the United States Code (the “Bankruptcy Code”). (Committee’s Appx. No. 1;
 7   Bankr. Docket No. 1). Since the commencement of their cases, the Debtors have
 8   been operating their businesses as debtors-in-possession pursuant to 11 U.S.C. §§
 9   1107 and 1108.
10          Debtor, VHS, is a California nonprofit public benefit corporation and is the
11   sole corporate member of five California nonprofit public benefit corporations that
12   operate six acute care hospitals (the “Hospitals”) and other facilities in the state of
13   California, each of which is named as a Debtor in this case. (Committee’s Appx.
14   No. 4; Bankr. Docket No. 8 at ¶ 11).
15          VHS, the Hospitals and their affiliated entities operate approximately 1,680
16   inpatient beds, six active emergency rooms, a trauma center, eleven medical office
17   buildings, and a host of medical specialties, including tertiary and quaternary care.
18   Id. at ¶ 12.
19          UMB Bank, N.A. serves as successor master trustee for the holders of nine
20   series of debt securities comprising the largest secured claim against the Debtors,
21   totaling in excess of $461 million. (Committee’s Appx. No. 3, Bankr. Docket No.
22   32 at 3-4). Wells Fargo Bank, National Association, serves as indenture trustee for
23   three of those series of debt instruments issued in 2005 in an outstanding amount
24   exceeding $259 million. Id. U.S. Bank, National Association, serves as indenture
25   trustee for both the 2015 Notes and the 2017 Notes issued in an outstanding amount
26   exceeding $202 million. Id. The aggregate debt owed to the Prepetition Secured
27   Creditors is secured by liens and security interests on the Debtors’ primary assets,
28   including, without limitation, all five of the Debtors’ acute care hospitals, a host of
                                                  5
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 15 of 37 Page ID #:2629




 1   related facilities, and other assets such as receivables, equipment, inventory, and
 2   intangibles.
 3         As of the Petition Date, the Debtors alleged that they had an immediate need
 4   for access to additional credit in the form of debtor-in-possession financing, and the
 5   need to use the pre- and post-petition cash collateral generated from the prepetition
 6   liens of the Prepetition Secured Creditors. (Committee’s Appx. No. 3; Bankr.
 7   Docket No. 32 at ¶¶ 12-13). Without the Bankruptcy Court’s approval of the new
 8   financing and the Debtors’ use of the Prepetition Secured Creditors’ cash collateral,
 9   the Debtors alleged that the existence of the Hospitals would have been threatened
10   and their ability to survive as a going concern would have been irreparably harmed.
11   Id. at ¶ 11A.
12         Prior to the Petition Date, the Debtors had solicited offers to secure post-
13   petition financing, and had determined that the $185 million DIP Facility proposed
14   by Ally Bank, the DIP Lender, represented the best offer. (Committee’s Appx. No.
15   3; Bankr. Docket No. 32 at ¶¶ 17-18). The DIP Facility grants to the DIP Lender
16   valid, perfected, continuing, enforceable, non-avoidable first priority liens and
17   security interests (the “Priming Liens”) on literally all of the Debtors’ assets (the
18   “Collateral”), which Priming Liens prime all other liens and security interests on the
19   Collateral in existence as of the Petition Date, including the liens of the Prepetition
20   Secured Creditors. Id. at ¶ 40.       Importantly, the terms of the DIP Facility
21   documentation required, as a precondition to its effectiveness, inter alia, that the
22   Prepetition Secured Creditors voluntarily consent to, or not oppose or appeal, entry
23   of the Interim DIP Order or the Final DIP Order. Id. at Ex. 3, § 3.3(b).
24         On the Petition Date, the Debtors filed their Emergency Motion of Debtors for
25   Interim and Final Orders (A) Authorizing The Debtors To Obtain Post Petition
26   Financing (B) Authorizing The Debtors To Use Cash Collateral And (C) Granting
27   Adequate Protection To Prepetition Secured Creditors Pursuant To 11 U.S.C. §§
28   105, 363, 364, 1107 And 1108 (the “Financing Motion”) (Committee’s Appx. No.
                                             6
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 16 of 37 Page ID #:2630




 1   2; Bankr. Docket No. 31). Among other things, the proposed form of order that
 2   accompanied the Financing Motion lacked customary waivers, including the
 3   Waivers presently at issue. The Prepetition Secured Creditors desired and expected
 4   such waivers as part of their adequate protection package and as part of the quid pro
 5   quo for being asked to consent to the terms of the DIP Financing and the priming of
 6   their first priority lien. Id. at Ex. A.
 7          The Prepetition Secured Creditors informally objected to the initial Financing
 8   Motion and, after a number of meetings, consultations and negotiations with the
 9   Debtors and other interested parties, the Debtors agreed to include the Waivers in
10   their proposed initial financing order. Accordingly, the Waivers were included in
11   the Interim DIP Order that was entered by the Bankruptcy Court following a hearing
12   on September 6, 2018. (Committee’s Appx. No. 9; Bankr. Docket No. 86 at 19).
13          After entry of the Interim DIP Order, negotiations among the parties
14   continued with respect to the form of a final financing order. In addition to their
15   efforts at a negotiated resolution, the Prepetition Secured Creditors also filed written
16   objections and attended and presented oral arguments at the Bankruptcy Court
17   hearing regarding consideration of the final order. Contrary to the Committee’s
18   assertion, the Prepetition Secured Creditors, on behalf of one of their largest
19   bondholders, offered, both during the negotiations and in open court at the final
20   hearing, to provide post-petition financing to the Debtors under terms similar to, or
21   better than those provided by the DIP Lender. (Committee’s Appx. No. 28, Bankr.
22   Docket No. 380 at 9-10; Committee’s Appx. No. 35 at 11:12-19; 15:13-17:14).
23          The final hearing with respect to the Financing Motion was held on October
24   3, 2018.    At that hearing, the Prepetition Secured Creditors and the Debtors
25   ultimately agreed upon language to be utilized in the final order and consented to a
26   form of order that was thereupon entered by the Bankruptcy Court as the Final DIP
27   Order. (Committee’s Appx. Tab 35; Bankr. Docket No. 428 at 25). In determining
28   to approve the agreed-upon terms of the Final DIP Order, the Bankruptcy Court
                                             7
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 17 of 37 Page ID #:2631




 1   relied upon evidentiary declarations by the Debtors’ chief executive officer, its chief
 2   financial officer, and its lead financial and investment adviser. (Committee’s Appx.
 3   Nos. 16, 35, 4, 21, 3, and 21; Bankruptcy Docket Nos. 273, 428, 8, 309 at Ex. 3, 32,
 4   and 309 at Ex. 2), as well as extensive oral argument presented by the parties,
 5   including the Committee. Notably, the Committee failed to present any evidence in
 6   opposition to the Final DIP Order or object to the declarations and other evidence
 7   presented by the Debtors. Accordingly, the Committee waived any evidentiary
 8   objections to the Bankruptcy Court’s Final DIP Order. See Rule 9013-1(i) (2) of the
 9   Local Bankruptcy Rules of the United States Bankruptcy Court for the Central
10   District of California. After hearing the Committee’s oral argument, the Bankruptcy
11   Court specifically overruled the objections made by the Committee which are now
12   the subject of this appeal. (Committee’s Appx. No. 29; Bankr. Docket No. 392 at p.
13   10-11).
14         As part of its ruling at the final hearing, the Bankruptcy Court adopted its so-
15   called tentative ruling, dated October 3, 2018 (the “Tentative Ruling”).
16   (Committee’s Appx. No. 29; Bankr. Docket No. 392). The Tentative Ruling
17   includes findings that the DIP Facility provides the Debtors with a “realistic
18   opportunity to sell their assets for a price that will yield between $150–$225 million
19   in excess of existing secured debt.” (Committee’s Appx. No. 29; Bankr. Docket No.
20   392 at p. 8). The Committee has not appealed this finding that the Prepetition
21   Secured Creditors are oversecured.
22         Among other things, the Tentative Ruling also determined that the inclusion
23   of the Waivers in the adequate protection package was a necessary inducement for
24   the parties to come to an agreement on the language in the Final DIP Order.
25   (Committee’s Appx. No. 29; Bankr. Docket No. 392 at p. 9); id. at 11 (overruling
26   Committee’s objection to the Section 506(c) Waiver as it was necessary to induce
27   the lenders to extend financing); id. (overruling Committee’s objection to the Section
28   552(b) Waiver as such waivers are “routinely granted” and are reasonable in light of
                                               8
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 18 of 37 Page ID #:2632




 1   obtaining the consent of the Prepetition Secured Creditors).
 2         The findings made by the Court in the Final DIP Order explicitly recognize
 3   that the Prepetition Secured Creditors are entitled to the adequate protection
 4   package, and that they had made a number of valuable concessions and compromises
 5   that will benefit the Debtors and the unsecured creditors. For example, the Final
 6   DIP Order found that:
 7      • the Prepetition Secured Creditors are “entitled to receive adequate protection
          as set forth in this Final Order pursuant to sections 361, 363, and 364 of the
 8
          Bankruptcy Code, for any [future] Diminution in Value (as defined herein) of
 9        … of their … interests in the Prepetition Collateral (including Cash
          Collateral).” Id. at ¶ K(i), p. 10;
10
11      • the DIP Facility is necessary to allow the Debtors to provide vital patient care
12        and to preserve the value of their estates. Id. at ¶ K(ii), p. 10;

13      • the Priming Liens, as consented to by the Prepetition Secured Creditors, “will
14        enable the Debtors to continue borrowing under the DIP Facility and to
          continue operating their businesses for the benefit of their estates and
15        creditors.” (Committee’s Appx. No. 34; Bankr. Docket No. 409 at ¶ K(i), p.
16        10);

17      • the Prepetition Secured Creditors only “consented to the use of their
18        respective interests in Cash Collateral, subject to the terms and conditions set
          forth in this Order.” Id. at ¶ R, p. 15;
19
20      • the DIP Lender and the Prepetition Secured Creditors all acted in good faith
          in connection with negotiating the DIP Facility, and the DIP Lender and the
21        Prepetition Secured Creditors were all acting in reliance on the consents and
22        findings reflected in the Final DIP Order. (Committee’s Appx. No. 34; Bankr.
          Docket No. 409 at ¶ 5(a)-(g) and ¶ 28, p. 37-38); and
23
24      • even if the Debtors’ cases did not proceed as planned, administrative creditors
          would still benefit from the Prepetition Secured Creditors’ subordination of
25
          their liens to the Carve Out (an amount available to pay the professional fees
26        of the Debtors and the Committee). (Committee’s Appx. No. 34; Bankr.
          Docket No. 409 at ¶ N, p. 13).
27
28
                                                9
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 19 of 37 Page ID #:2633




 1   Most importantly, the Bankruptcy Court specifically found and determined that the
 2   Prepetition Secured Creditors were entitled to the Waivers on account of their
 3   agreements to “be subject to the Carve Out and subordinate to the DIP Liens.”
 4   (Committee’s Appx. No. 34; Bankr. Docket No. 409 at ¶ 5(f), p. 25).
 5   II.   STANDARD OF REVIEW
 6         Where an issue or remedy is committed to the bankruptcy court’s equitable
 7   powers, the bankruptcy court’s decision is to be reviewed under an abuse of
 8   discretion standard. See In re Lee, Case No. 18-6851 (JFW), 2018 U.S. Dist. LEXIS
 9   223420, *7 (C.D. Cal. Dec. 7, 2018) (holding a choice of equitable remedies was to
10   be reviewed on an abuse of discretion standard). Adequate protection is considered
11   a remedy subject to the abuse of discretion standard. See In re Sunnymead Shopping
12   Ctr. Co., 178 B.R. 809, 814 (B.A.P. 9th Cir. 1995) (noting that “adequate protection
13   payments… serve as a way to protect [a creditor’s] interest in bankruptcy, where
14   state remedies are not available,” and finding bankruptcy court’s decision regarding
15   adequate protection did not constitute an abuse of discretion); see also People’s
16   Capital & Leasing Corp. v. Big3D, Inc. (In re Big3D, Inc.), 438 B.R. 214, 291
17   (B.A.P. 9th Cir. 2010) (citing Paccom Leasing Corp. v. Deico Elects., Inc. (In re
18   Deico Elects., Inc., 139 B.R. 945, 947 (B.A.P. 9th Cir. 1992) (“A bankruptcy court’s
19   decision regarding adequate protection is reviewed for abuse of discretion.”).
20         When considering the exercise of discretion, “a ‘reviewing court cannot
21   reverse unless it has a definite and firm conviction that the court below committed a
22   clear error of judgment in the conclusion it reached upon a weighing of the relevant
23   factors.’” Sunnymead, 178 B.R. at 814 (quoting In re Goldberg, 168 B.R. 382, 384
24   (B.A.P. 9th Cir. 1994)).
25
26
27
28
                                               10
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 20 of 37 Page ID #:2634




 1   III.   ARGUMENT
 2          A.    The Adequate Protection Package Approved by the Bankruptcy
                  Court, Including the Waivers, Was Granted as Part of an
 3
                  Appropriate Exercise of the Bankruptcy Court’s Discretion
 4          It is undisputed that entry of the Final DIP Order was dependent upon
 5   receiving the voluntary consent of the Prepetition Secured Creditors. The DIP
 6   Lender and the documentation evidencing the DIP Facility made such consent a
 7   precondition of closing. Absent consent or a finding that a secured creditor is
 8   adequately protected, a debtor is not authorized to offer priming liens to a new lender
 9   or to use the cash collateral of an existing lender. See 11 U.S.C. § 363(c)(2)
10   (authorizing debtor in possession to use cash collateral only upon secured creditor’s
11   consent or pursuant to court order); id. § 363(e) (debtor is prohibited from using
12   secured creditor’s collateral absent adequate protection); id. § 364(d)(1) (authorizing
13   debtor in possession to incur superpriority senior secured or “priming” liens only if
14   (a) the debtor is unable to obtain financing from another source, and (b) the interests
15   of the secured creditors whose liens are being primed by the post-petition financing
16   are adequately protected); see also Hari Ram, Inc. v. Magnolia Portfolio, LLC (In re
17   Hari Ram, Inc.), 507 B.R. 114, 120 (Bankr. M.D. Pa. 2014) (noting that either
18   consent or adequate protection is required); Scottsdale Medical Pavilion v. Mutual
19   Benefit Life Ins. Co. (In re Scottsdale Medical Pavilion), 159 B.R. 295, 302 (B.A.P.
20   9th Cir. 1993) (same).
21          It is well recognized that adequate protection may take many forms and is
22   determined on a case-by-case basis. See, e.g., In re Am. Mariner Indus., Inc., 27
23   B.R. 1004, 1006-07 (B.A.P. 9th Cir. 1983) (citing 2 Collier on Bankruptcy
24   ¶ 361.01[1] (15th ed.)) (“[T]he ultimate meaning of the term [adequate protection]
25   will be developed in a case-by-case basis, in each instance with the relief being
26   tailored to the fact situation.”); In re Pelham Street Assocs., 131 B.R. 260, 263
27   (Bankr. D. R.I. 1991) (citations omitted) (“‘[A]dequate protection’ under the Code
28
                                                11
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 21 of 37 Page ID #:2635




 1   is a flexible concept, to be tailored to the particular facts and circumstances of each
 2   case.”); In re Briggs Transp. Co., 35 B.R. 210, 217 (Bankr. D. Minn. 1983) (same).
 3         In this case, the Prepetition Secured Creditors permitted their liens to be
 4   primed by the DIP Facility, and also consented to the use of their cash collateral
 5   during the pendency of the bankruptcy cases, on the express condition that such
 6   consent was in return for the adequate protection package that they had negotiated
 7   in the final version of the Final DIP Order. The Waivers, which are an integral part
 8   of that adequate protection package, were not simply an afterthought or part of
 9   boilerplate language. The Debtors and the Prepetition Secured Creditors engaged in
10   extensive negotiations regarding every aspect of the adequate protection package,
11   including the Waivers. Put simply, the Bankruptcy Court determined, in the exercise
12   of its discretion and after considering the evidence and the arguments, that the
13   adequate protection package embodied in the Final DIP Order is the proper adequate
14   protection based on the facts and circumstances of this case and the results of the
15   arms’ length negotiations of the parties.
16         The Committee argues that the Prepetition Secured Creditors are not entitled
17   to the Waivers because their interests are otherwise adequately protected. At best,
18   this is circular reasoning. The Committee is arguing that the Waivers should be
19   stricken because the value of the Prepetition Secured Creditors’ collateral is not at
20   risk and, therefore, by definition, the secured claims of the Prepetition Secured
21   Creditors will assuredly be paid in full from such collateral; but, the clear intent and
22   purpose of the Committee’s demand to strike the Waivers is, in fact, to create that
23   very risk, i.e., that the Prepetition Secured Creditors will not be paid in full from
24   their collateral because the Committee may either seek to surcharge the collateral
25   under Section 506(c) or restrict the scope of the collateral under Section 552(b). The
26   Committee cannot have it both ways. It cannot, on the one hand, argue that the
27   Waivers are unnecessary overkill because full payment is assured and, on the other
28   hand, argue that the Waivers should be stricken so as to create the risk that full
                                            12
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 22 of 37 Page ID #:2636




 1   payment is not assured.
 2         None of the cases cited by the Committee support its position that the adequate
 3   protection package approved by the Bankruptcy Court was an abuse of discretion.
 4   In fact, a number of cases actually undercut the Committee’s argument. For
 5   example, the Committee argues that the sole purpose of adequate protection is to
 6   protect against diminution to the secured creditor’s equity cushion, not to improve
 7   that cushion, citing the Tenth Circuit B.A.P.’s unpublished decision in In re Bluejay
 8   Props., LLC, BAP No. KS-12-105, 2014 Bankr. LEXIS 949 (B.A.P. 10th Cir. Mar.
 9   12, 2014). Bluejay does not stand for the proposition alleged by the Committee. The
10   bankruptcy court below had determined that even though the mortgage lender was
11   significantly oversecured by the value of the debtor’s real property, it was also
12   entitled to a replacement lien in future rents and ongoing interest payments as further
13   adequate protection. The court’s reasoning was based upon its view that the
14   collateral package of the lender should be considered as a whole. Id. at *14. The
15   lender appealed, claiming that it was entitled to separate adequate protection for its
16   mortgage interest in the real property and for its security interest in the rents. Id. at
17   *12. The appellate court rejected this argument and upheld the cash collateral order,
18   as the bankruptcy court’s findings were not clear error. Id. at *20-21. This directly
19   undercuts the Committee’s argument that, since the Prepetition Secured Creditors
20   have an equity cushion, they are not entitled to any further adequate protection such
21   as the Waivers. Bluejay does not even mention waivers under Section 506(c) or
22   552(b) and, moreover, it contradicts the Committee’s argument that the applicable
23   standard of review is de novo. Id. at *7.
24         Even if Bluejay did stand for the proposition alleged by the Committee – it
25   does not – the equity cushion of the Prepetition Secured Creditors as determined by
26   the Bankruptcy Court is not improved by the Waivers. The Waivers simply ensure
27   that such equity cushion is preserved and cannot be eroded by frivolous legal
28   challenges, which is exactly the purpose and rationale for the concept of adequate
                                              13
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 23 of 37 Page ID #:2637




 1   protection under the Bankruptcy Code. Under any reasonable interpretation, cases
 2   such as Bluejay simply do not support the Committee’s argument; instead, they
 3   buttress the conclusion that the Final DIP Order should be affirmed.
 4         The inability of the Committee to cite authority which stands for the
 5   proposition that a Bankruptcy Court cannot approve Section 506(c) and 552(b)
 6   waivers when a secured creditor is oversecured is not surprising. Courts in the Ninth
 7   Circuit and elsewhere routinely include Section 506(c) and 552(b) waivers in orders
 8   approving a debtor’s use of both cash collateral and post-petition financing. In fact,
 9   it is the experience of the Prepetition Secured Creditors that it is the rare and unusual
10   case in which such waivers (assuming they are requested) are not approved.
11         B.     The Bankruptcy Court Properly Exercised Its Discretion in
                  Approving the 506(c) Waiver.
12
13         The general rule in bankruptcy proceedings is that, absent an express
14   agreement to the contrary, the expenses associated with administering a bankruptcy
15   estate must be borne by the unencumbered assets of the estate rather than charged to
16   a secured creditor’s collateral. See In re Cascade Hydraulics & Utility Service, Inc.,
17   815 F.2d 546, 548 (9th Cir. 1987); see also 4 Collier on Bankruptcy ¶ 506.05 (16th
18   ed. 2019). Section 506(c) of the Bankruptcy Code provides an exception to that
19   general rule, and permits a trustee to recover administrative expenses from a secured
20   creditor’s collateral only if (1) the expenses are strictly “necessary” to preserve or
21   dispose of the collateral; (2) they are “reasonable;” and (3) the incurrence of the
22   expenses provided a direct “concrete and quantifiable benefit” to the secured
23   creditor. See Debbie Reynolds Hotel & Casino, Inc. v. Calstar Corp. (In re Debbie
24   Reynolds Hotel & Casino, Inc.), 255 F.3d 1061, 1068 (9th Cir. 2001).
25         A claim under Section 506(c) may only be brought by the debtor-in-
26   possession or the trustee; individual creditors may not bring such an action to recover
27   expenses. See Hartford Underwriters Ins. Co. v. Union Planters Bank, 530 U.S. 1,
28   9 (2000). The Ninth Circuit has taken the Supreme Court’s ruling in Hartford
                                                 14
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 24 of 37 Page ID #:2638




 1   Underwriters a step further by holding that an individual creditor does not have
 2   standing to object to a settlement agreement that prevents it from bringing a
 3   surcharge action under Section 506(c). See Debbie Reynolds, 255 F.3d at 1065.
 4                1.     The Scope of Section 506(c) Is Extremely Narrow, and It Is
                         Unlikely That Any Such Claim Would be Successful,
 5
                         Especially Given the Prepetition Secured Creditors’
 6                       Admitted Equity Cushion.
 7         The Committee drastically overstates the likelihood and circumstances under
 8   which courts permit the use and application of Section 506(c) and, in doing so,
 9   grossly exaggerates the probability that it would be entitled to surcharge the
10   Prepetition Secured Creditors’ collateral.        The Section 506(c) exception is
11   exceptionally narrow and subjects the debtor to an “onerous burden of proof.” See
12   Debbie Reynolds, 255 F.2d at 1068 (noting that the Section 506(c) standard is “not
13   an easy standard to meet”). In order to satisfy the requirements of Section 506(c),
14   the trustee “must establish in quantifiable terms that it expended funds directly to
15   protect and preserve the collateral,” as “Section 506(c) is not intended as a substitute
16   for the recovery of administrative expenses normally the responsibility of the estate.”
17   Cascade Hydraulics, 815 F.2d at 548 (citations omitted) (finding that to the extent
18   the secured creditor benefited from the estate’s purchase of out-of-stock inventory
19   and bi-monthly statements, such benefits were “incidental” and did not “fall within
20   the scope of section 506(c)”). A Section 506(c) claim, therefore, can only survive
21   upon a high evidentiary showing.
22         The showing necessary to establish a viable Section 506(c) claim becomes
23   even more difficult when a creditor is oversecured, such as in the case of the
24   Prepetition Secured Creditors. The logic is simple. If the creditor has an equity
25   cushion in excess of its secured claim, it is unlikely that any expenditures by the
26   debtors made to preserve or dispose of the creditor’s collateral were necessary to
27   ensure that such secured claim was paid in full. By definition, even without the
28   debtor’s expenditures, the secured creditor would have been paid in full; therefore,
                                                 15
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 25 of 37 Page ID #:2639




 1   such expenditures are not strictly “necessary” to enable full payment.
 2         The Committee admits, and the Bankruptcy Court explicitly held, that the
 3   value of the Prepetition Secured Creditors’ collateral significantly exceeds the
 4   amount of their secured claims. In a case such as this, it would be difficult or
 5   impossible to establish a meritorious Section 506(c) claim because there is very
 6   likely sufficient value in the collateral to satisfy the Prepetition Secured Creditors’
 7   claim in full even absent the intervening bankruptcy and any expenses incurred as
 8   part of the bankruptcy proceeding. Given that the Prepetition Secured Creditors
 9   would be paid in full regardless of whether the bankruptcy process occurred, the
10   Prepetition Secured Creditors are not receiving any direct benefit from the expense
11   of administering the bankruptcy case, and such expenditures are not “necessary” to
12   ensure full payment under the test of Section 506(c). See, e.g., In re OccMeds Billing
13   Servs., Case No. 07-28444-A-11, 2007 Bankr. LEXIS 4136, at *12 (Bankr. E.D. Cal.
14   Dec. 1, 2007) (noting that if creditor is oversecured, costs incurred to maintain its
15   collateral do not benefit the secured creditor, because such a creditor will be paid in
16   full plus costs as long as the collateral’s value exceeds the secured creditor’s claim);
17   In re Ware, Case No. 12-30566-KLP, 2014 Bankr. LEXIS 2437, at *17 n. 19 (Bankr.
18   E.D. Va. Jun. 3, 2014) (“Courts generally refuse to charge the costs of preserving
19   and disposing of collateral to the secured creditor if disposition of the property
20   generates a sufficient amount to pay both the expenses and the secured claim in
21   full.”); Toledo Trust Co. v. Roberts (In re Nicholson Indus., Inc.), 73 B.R. 266, 270
22   (Bankr. N.D. Ohio 1987) (same).
23         Once again, the Committee has cited cases that not only fail to support its
24   arguments, but actually undermine its position. The Committee cites In re Codesco,
25   Inc., 18 B.R. 225 (Bankr. S.D.N.Y. 1982) for the proposition that Section 506(c) was
26   intended to require that the secured creditor bear any of the costs associated with
27   maintaining or disposing of its collateral during a bankruptcy case. The court in
28   Codesco, however, actually denied the motion to surcharge the creditor’s collateral,
                                             16
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 26 of 37 Page ID #:2640




 1   noting that
 2         [w]here the proceeds from a trustee’s sale of encumbered property are
           sufficient to cover the actual costs associated with the sale and to pay the
 3         secured claim in full, it has been held that Code § 506(c) does not authorize
 4         charging the encumbered assets with foreclosure costs because the
           lienholder received no benefit and would have realized full satisfaction of
 5         its claim without the intervention of the trustee.
 6   (emphasis added). Codesco, Inc., 18 B.R. at 228-29 (citing In re Robertson, 14 B.R.
 7   706 (Bankr. N.D. Ga. 1981)).
 8         Likewise, in Compton Impressions, Ltd. v. Queen City Bank N.A. (In re
 9   Compton Impressions), 217 F.3d 1256, 1260-61 (9th Cir. 2000), the Ninth Circuit
10   held that the debtor’s costs to complete the development and sale of residential units
11   subject to the secured creditors’ liens were not necessary under Section 506(c)
12   because the secured creditors were oversecured. Had they simply foreclosed at the
13   outset of the bankruptcy cases, the secured creditors would have been paid in full.
14   Any unreimbursed expenses incurred by the debtor and its professionals only served
15   the debtor in its attempt to salvage some equity. Those efforts could not have been
16   beneficial to the secured creditors or helpful to the secured creditors’ recovery, as
17   such recovery was already assured because the value of the secured creditors’
18   collateral significantly exceeded the amount of the secured claims. Id. at 1261.3
19         Much like the secured creditors in Compton Impressions, the Prepetition
20   Secured Creditors have the benefit of an equity cushion of between 26% and 40%.
21   (Committee’s Appx. No. 29 at 9). Any funds expended to preserve, market and sell
22   the Prepetition Secured Creditors’ collateral are not necessary, within the meaning
23   of Section 506(c), for the Prepetition Secured Creditors to receive full recovery.
24   Rather, after paying secured claims in full, any additional value generated as a result
25   of the Debtors’ preservation, marketing and selling expenses will inure to the benefit
26
     3
27    The Compton Impressions court affirmed the bankruptcy court’s order as affirmed
     by the district court, which denied the debtor’s surcharge motion except to the extent
28   of a $10,000 surcharge regarding certain attorney’s fees.
                                                 17
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 27 of 37 Page ID #:2641




 1   of the unsecured creditors. Since the ultimate beneficiaries of such expenditures are
 2   not the Prepetition Secured Creditors, it is extremely unlikely that any such costs
 3   would be recoverable against them under Section 506(c). In fact, it would be
 4   irrational to conclude that the law requires the Prepetition Secured Creditors to bear
 5   the burden of expenses that were incurred not to benefit them, but to benefit the
 6   unsecured creditors.
 7         Given the low likelihood that any claim under Section 506(c) would be
 8   meritorious, the Section 506(c) Waiver does not substantively impair the rights of
 9   the unsecured creditors, despite the protestations of the Committee. On the other
10   hand, the 506(c) Waiver is valuable to the Prepetition Secured Creditors because it
11   is always possible that they could be subject to frivolous litigation. The Prepetition
12   Secured Creditors would also be entitled to increase their secured claim by the
13   amount of any defense costs, thereby lowering the recovery to other creditors. For
14   these reasons, the Bankruptcy Court properly exercised its discretion in approving
15   the adequate protection package negotiated by the parties and implemented by the
16   Final DIP Order.
17                2.    Section 506(c) Waivers Are Commonplace and Not Contrary
                        to Public Policy.
18
19         Waivers of the potential to recover a surcharge under Section 506(c) are
20   customary in Chapter 11 cases. In fact, such waivers are so prevalent that the local
21   rules for the United States Bankruptcy Court for the District of Delaware, the court
22   in which many large Chapter 11 cases are filed, contain a special provision regarding
23   Section 506(c) waivers. See Del. Bankr. Ct. Loc. R. 4001-2 (a)(1)(c) (including
24   Section 506(c) waivers among other provisions to be highlighted in financing
25   motions).
26         The Committee’s assertion that Section 506(c) waivers are routinely held to
27   be unenforceable is a gross misstatement of the law. The Committee once again
28   cites to case law which is, at best, irrelevant. For example, the Committee cites
                                                18
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 28 of 37 Page ID #:2642




 1   In re InteliQuest Media Corp., 326 B.R. 825, 830 n. 31 (B.A.P. 10th Cir. 2005) for
 2   the proposition that Section 506(c) waivers are “unenforceable per se.”               The
 3   InteliQuest Court actually affirmed the order of the bankruptcy court which denied
 4   a motion to compel the trustee to bring an action under Section 506(c), on the
 5   grounds that the applicable financing order contained a 506(c) waiver. InteliQuest
 6   expressly rejected the holding of the one district court that had found Section 506(c)
 7   waivers contrary to public policy. Id. at 831 (rejecting McAlpine v. Comerica Bank-
 8   Detroit (In re Brown Brothers Inc.), 136 B.R. 470 (W.D. Mich. 1991)).
 9         In reality, courts in the Ninth Circuit and, specifically, in this district routinely
10   approve adequate protection packages that include a waiver of the debtor’s potential
11   ability to surcharge a secured lender’s collateral pursuant to Section 506(c). Such
12   waivers have been granted in circumstances that are similar to this case, namely
13   circumstances where the secured creditor has consented to the debtor’s use of cash
14   collateral and in cases involving consent to additional debtor-in-possession
15   financing. See, e.g., Weinstein v. Gill (In re Cooper Commons LLC), 512 F.3d 553
16   (9th Cir. 2008) (upholding Section 506(c) waiver negotiated by lender and debtor);
17   In re Gardens Reg’l Hosp. & Med. Ctr, Inc., Case No. 2:16-bk-17463-ER, 2016
18   Bankr. LEXIS 4715, at *43 (Bankr. C.D. Cal. Jul. 28, 2016) (approving Section
19   506(c) waiver as part of adequate protection package in return for consent to use of
20   cash collateral and to post-petition financing); In re Downey Reg’l Med. Center-
21   Hospital, Inc., Case No. 09-bk-34714-BB, 2010 Bankr. LEXIS 5205 (Bankr. C.D.
22   Cal. Sept. 17, 2010) (approving Section 506(c) waiver as part of adequate protection
23   package in final cash collateral order for the benefit of indenture trustee in
24   consideration of trustee’s consent to debtor’s use of cash collateral as well as consent
25   to allow trustee’s first-priority security interest to be primed by post-petition lender’s
26   lien); In re 944 Media, LLC, Case No. 2:10-23240-AA, 2010 Bankr. LEXIS 3904,
27   at *12 (Bankr. C.D. Cal. May 7, 2010) (entering final DIP and cash collateral order
28   including 506(c) waiver); In re Walking Co., 9:09-bk-15138-RR, 2010 Bankr.
                                           19
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 29 of 37 Page ID #:2643




 1   LEXIS 5194, at *21 (Bankr. C.D. Cal. Jan. 14, 2010) (approving debtors’ motion to
 2   obtain new credit facility and to use cash collateral, which included waiver of 506(c)
 3   claims against both prepetition secured parties and secured lenders providing DIP
 4   financing).
 5         Section 506(c) waivers are also routinely approved in financing orders entered
 6   in some of the largest bankruptcy cases in the nation. See, e.g., In re Sears Holdings
 7   Corp., et al., Case No. 18-23538 (RDD) (Bankr. S.D.N.Y. Nov. 30, 2018), Final
 8   Order (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing, (B) Grant
 9   Senior Secured Priming Liens and Superpriority Administrative Expense Claims,
10   and (C) Utilize Cash Collateral; (II) Granting Adequate Protection to the
11   Prepetition Secured Parties; (III) Modifying the Automatic Stay; and (IV) Granting
12   Related Relief [ECF No. 955] (“Sears Financing Order”)4 at 30 (waiving rights to
13   surcharge DIP and certain prepetition lenders’ collateral under Section 506(c)); In
14   re iHeartMedia, Inc., et al., Case No. 18-31274 (MI) (Bankr. S.D. Tex. Apr. 12,
15   2018), Final Order (I) Authorizing Post-petition Use of Cash Collateral and (II)
16   Granting Adequate Protection to Prepetition Lenders Pursuant to 11 U.S.C.§§ 105,
17   361, 362, 263, and 507, Bankruptcy Rules 2002, 4001, and 9014, and Local
18   Bankruptcy Rules 4001-1(b) and 4002-1 [ECF No. 452] (“iHeart Cash Collateral
19   Order”) at 35 (waiving all rights to surcharge prepetition lenders’ collateral under
20   Section 506(c)); In re Gen. Motors Corp., et al., Case No. 09-50026(REG) (Bankr.
21   S.D.N.Y. Jun. 25, 2009), Final Order Pursuant to Bankruptcy Code Sections 105(a),
22   361, 362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001 and 6004 (A)
23   Approving a DIP Credit Facility and Authorizing the Debtors to Obtain Post-
24   Petition Financing Pursuant Thereto, (B) Granting Related Liens and Super-
25   Priority Status, (C) Authorizing the Use of Cash Collateral and (D) Granting
26   Adequate Protection to Certain Prepetition Secured Parties [ECF No. 2529] at 14-
27
     4
       Copies of orders cited herein that are unavailable on LEXIS or Westlaw are
28   attached, without exhibits, hereto as Exhibit A.
                                                20
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 30 of 37 Page ID #:2644




 1   15 (waiving 506(c) claims).
 2                3.    The Prepetition Secured Creditors Are Effectively Funding
                        the Bankruptcy Cases as a Result of Their Consent to be
 3
                        Primed by the DIP Lender and Are Therefore Entitled to the
 4                      Section 506(c) Waiver.
 5         The Committee admits that the DIP Lender is entitled to the Section 506(c)
 6   Waiver because it is providing post-petition credit to the Debtors, but that the
 7   Prepetition Secured Lenders are not entitled to the same rights because they are not
 8   providing any new consideration.       The Committee incorrectly states that the
 9   Prepetition Secured Creditors “were offered but declined the opportunity to provide
10   such financing, sought out the adequate protection they received simply to sit out the
11   Chapter 11 Cases and ride the coattails of the DIP Lender to maximize their
12   recovery.” Committee Br. at 33. In point of fact, the Prepetition Secured Creditors,
13   on behalf of one of the largest bondholders, did offer to provide post-petition
14   financing to the Debtors, which offer was rejected. (Committee’s Appx. No. 28,
15   Bankr. Docket No. 380 at 9-10; Committee’s Appx. No. 35 at 11:12-19; 15:13-
16   17:14).
17         When that offer was rejected, as an alternative, the Prepetition Secured
18   Creditors consented, in exchange for the adequate protection package set forth in the
19   Final DIP Order, to be primed by the DIP Lender to the extent of $185 million. By
20   such consent, the Prepetition Secured Creditors allowed the Debtors to have the new
21   financing that they required in order to continue ordinary course operations and
22   conduct sales of the Hospitals and their other assets as a going concern. By
23   consenting to the priming lien demanded by the DIP Lender, the Prepetition Secured
24   Creditors effectively provided new consideration to the Debtors equivalent to the
25   new financing provided by the DIP Lender. Whether the DIP Facility had been
26   provided by the DIP Lender or through the Prepetition Secured Creditors, the
27   economic and mathematical effect was the same: the Debtors had $185 million more
28   in financing, and the secured claim of the Prepetition Secured Creditors would not
                                                21
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 31 of 37 Page ID #:2645




 1   be paid unless and until $185 million was first paid to the lender providing debtor-
 2   in-possession financing. The Prepetition Secured Creditors are not “riding the
 3   coattails” of the DIP Lender. They have agreed to take on an additional $185 million
 4   of risk by subordinating their lien, which is the economic equivalent of providing
 5   new financing. In fact, that consent will also likely enable the Debtors to further
 6   increase the sale proceeds of the estates’ assets which, in turn, will enable the
 7   unsecured creditors, represented by the Committee, to increase their recovery.
 8         Given the consent to the DIP Lender’s priming lien and to the DIP Facility,
 9   and the additional risk thereby incurred by the Prepetition Secured Lenders, the case
10   law relied upon by the Bankruptcy Court in approving the Section 506(c) Waiver as
11   “necessary to induce the lender to extend the necessary credit” also serves as ample
12   authority justifying the approval of the Section 506(c) Waiver in order to induce the
13   Prepetition Secured Creditors to provide their consents. (Committee’s Appx. No.
14   29 at 11). See In re Real Mex Restaurants, Inc., Case No. 11-13122 (BLS) [ECF
15   No. 392] (Bankr. D. Del. Nov. 4, 2011) (waiving Section 506(c) claims for the
16   benefit of prepetition lenders consenting to use of cash collateral and agreement to
17   be primed); In re Metaldyne Corp., Case No. 09-13412(MG), 2009 Bankr. LEXIS
18   1533 (Bankr. S.D.N.Y. Jun. 23, 2009) (overruling committee’s objection to Section
19   506(c) waiver because the lenders were funding the bankruptcy cases); In re Antico
20   Mfg. Co., 31 B.R. 103, 106 n. 1 (Bankr. E.D.N.Y. 1983) (upholding the Section
21   506(c) waiver in the financing order as it induced the lender to continue funding the
22   bankruptcy cases).
23                4.      The Bankruptcy Court Weighed the Propriety of the Section
                          506(c) Waiver in Light of the Expenses to be Incurred in This
24
                          Case and Found It Appropriate and Justified.
25
26         Since the Debtors filed their bankruptcy cases, there has been no question that
27   the Debtors intended to pursue a sale of substantially all of their assets pursuant to
28   Section 363 of the Bankruptcy Code. See Declaration of Richard G. Adcock in
                                          22
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 32 of 37 Page ID #:2646




 1   Support of Emergency First-Day Motions, dated August 31, 2018 (Committee’s
 2   Appx. No. 4; Bankr. Docket No. 8 at ¶¶ 128-130). On the first day of these cases,
 3   the Debtors immediately disclosed that they had been engaged in “substantial efforts
 4   to market and sell their assets” prior to the bankruptcy filing. Id. at ¶ 128. The
 5   Debtors had engaged investment bankers to identify potential buyers of the Debtors’
 6   assets, prepared a Confidential Investment Memorandum, and created an online data
 7   room in order to share information with potential buyers. Id. at ¶ 129. The Debtors
 8   represented to the Bankruptcy Court that they were continuing the sale process post-
 9   petition and shortly anticipated presenting a sale of the Debtors’ assets pursuant to
10   Section 363 of the Bankruptcy Code. Id. ¶ 130. The Committee itself admits that
11   the purpose of the bankruptcy filings was to sell the Hospitals and the Debtors’ other
12   health care facilities. See Committee Br. at 1.
13         As a result of the disclosures made by the Debtors, there was never any
14   mystery regarding the types or magnitude of expenses the Debtors would incur in
15   connection with the sale of the Prepetition Secured Creditors’ collateral, including
16   fees for an investment banker, financial advisor and counsel to assist with the
17   marketing and sale of the assets of a major hospital system. With full knowledge of
18   the type, scope and potential magnitude of the expenses that the Debtors would likely
19   incur, the Bankruptcy Court, exercising its discretion, approved the inclusion of the
20   506(c) Waiver in the Final DIP Order. Accordingly, there can be no credible
21   argument that the Bankruptcy Court was unaware of the ramifications of the Section
22   506(c) Waiver, or that it failed to exercise proper discretion because it failed to
23   consider those ramifications with respect to the unsecured creditors.
24         C.     The Bankruptcy Court Properly Exercised Its Discretion in
                  Approving the 552(b) Waiver
25
26         Section 552(a) of the Bankruptcy Code provides the general rule that the
27   prepetition security interest of a secured creditor does not cover assets of the debtor
28   acquired after commencement of the case. However, Section 552(b) provides an
                                           23
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 33 of 37 Page ID #:2647




 1   exception to the rule of Section 552(a). Section 552(b) states that a prepetition
 2   security interest does cover post-petition proceeds of prepetition collateral, “except
 3   to the extent that the court, after notice and a hearing and based on the equities of
 4   the case, orders otherwise.” 11 U.S.C. § 552(b).
 5         The Committee alleges that the purpose of the so-called “Equities of the Case”
 6   exception to Section 552(b) is to prevent a secured creditor from reaping the benefits
 7   of an increase in the value of collateral which has been caused by the post-petition
 8   use of unencumbered estate assets (the value of which would otherwise have been
 9   available for unsecured creditors). Committee’s Br. at 35-36 (quoting In re Muma
10   Servs., 322 B.R. 541, 558-59 (Bankr. D. Del. 2008)). In effect, the Committee would
11   have to demonstrate that the value of the Prepetition Secured Creditors’ collateral
12   was enhanced by the post-petition use of unencumbered assets of the Debtors. See,
13   e.g., In re Photo Promotion Assocs., 61 B.R. 936, 939 (Bankr. S.D.N.Y. 1986)
14   (limiting the secured creditor’s security interest in proceeds of its prepetition
15   collateral based on the Section 552(b) Equities of the Case exception because those
16   proceeds arose on account of the use of unencumbered estate property, i.e., funds
17   from another financing source not subject to the secured creditor’s lien in proceeds).
18         Based upon a decision that is actually cited by the Committee, it follows that,
19   if all of a debtor’s assets are encumbered, there can be no “equities of the case” claim
20   under Section 552(b). In those circumstances, no unencumbered assets exist which
21   could conceivably be used to enhance the value of collateral. There is no detriment
22   to unsecured creditors and no deprivation of any distribution because all of the
23   debtor’s assets are subject to a lien. See Muma, 322 B.R. at 558-59. In rejecting the
24   Section 552(b) Equities of the Case argument, the Muma Court explained that “since
25   all assets were the security of the [prepetition lender], it was only through the use of
26   the [prepetition lender’s] cash collateral (and the financing provided by the [post-
27   petition DIP lender]) that the estate was able to continue to operate and maintain the
28   value of the assets.” Id. at 559.
                                                 24
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 34 of 37 Page ID #:2648




 1          As in Muma, there are no unencumbered assets of the Debtors’ bankruptcy
 2   estates that could be utilized to increase the value of the Prepetition Secured
 3   Creditors’ prepetition collateral at the expense of the unsecured creditors. Because
 4   the Committee did not appeal the provisions of the Final DIP Order which grant
 5   replacement and adequate protection liens to the Prepetition Secured Creditors
 6   which expressly cover all of the assets and property of the Debtors, the Committee
 7   cannot contend that any of the Debtors post-petition assets are unencumbered.
 8   Accordingly, there can be no argument that any post-petition unencumbered assets
 9   exist which could conceivably increase the value of the prepetition collateral of the
10   Prepetition Secured Creditors.
11          Further, because of the ample security cushion which existed on the Petition
12   Date, there is no circumstance in which the Prepetition Secured Creditors could
13   obtain a windfall that would need to be remedied by the Section 552(b) Equities of
14   the Case exception. An oversecured creditor is only entitled to the value of its claim
15   plus post-petition interest and fees; it may not receive more than 100% of its claim
16   amount regardless of the value of its collateral. See, e.g., In re Pine Lake Village
17   Apartment Co., 19 B.R. 819, 825 (Bankr. S.D.N.Y. 1982) (citations omitted) (noting
18   that “if a creditor is undersecured, the lien will be equal to the value of the collateral,”
19   but if the creditor “is oversecured, it is the amount of the debt plus interest and
20   expenses”).    Therefore, any appreciation in the value of the collateral of the
21   Prepetition Secured Creditors during the pendency of these cases will necessarily
22   inure solely to the benefit of the unsecured creditors, not to the Prepetition Secured
23   Creditors. Because they are already oversecured, the Prepetition Secured Creditors
24   can only recover the amount of their secured claim. In short, there can be no benefit
25   to the unsecured creditors from the 552(b) Equities of the Case exception, and there
26   is no detriment to the unsecured creditors by including the 552(b) Waiver in the Final
27   DIP Order.
28
                                                   25
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 35 of 37 Page ID #:2649




 1         Similar to the 506(c) Waiver, cash collateral and financing orders frequently
 2   include a Section 552(b) waiver.5 See, e.g., Downey Reg’l Med. Center-Hospital,
 3   2010 Bankr. LEXIS, at *43 (granting Section 552(b) waiver in final cash collateral
 4   order); Walking Co., 2010 Bankr. LEXIS, at *70 (granting 552(b) waivers with
 5   respect to both prepetition secured parties and secured parties providing DIP
 6   financing); Sears Financing Order at 30 (granting Section 552(b) waiver to both
 7   prepetition and post-petition lenders in final financing order); iHeart Cash Collateral
 8   Order at 14-15 (waiving Section 552(b) Equities of the Case exception with respect
 9   to prepetition lenders); In re Gen. Growth Props., Inc., Case No. 09-11977 (ALG),
10   2010 Bankr. LEXIS 5552 (Bankr. S.D.N.Y. Jul. 22, 2010) (granting 552(b) waiver
11   in final financing order); In re Spheris Inc., Case No. 10-10352(KG), 2010 Bankr.
12   LEXIS 5764, at *14-15 (Bankr. D. Del. Feb. 23, 2010) (granting 552(b) waiver in
13   final cash collateral and DIP financing order); In re Majestic Star Casino, LLC, Case
14   No. 09-14136(KG), 2009 Bankr. LEXIS 5014, at *48-49 (Bankr. D. Del. Nov. 30,
15   2009) (granting 552(b) waiver in interim cash collateral and DIP financing order,
16   which waivers became effective upon entry of the final order).
17         Because there is no detriment to the unsecured creditors by including the
18   552(b) Waiver in the Final DIP Order, the fact that such waivers have been approved
19   under similar circumstances as part of adequate protection packages, and such
20   waivers are frequently approved in financing orders in this district as well as
21   nationally, the Bankruptcy Court was justified, in the exercise of its discretion, in
22   approving the 552(b) Waiver as part of the negotiated adequate protection package
23   embodied in the Final DIP Order.
24
25
     5
       As is the case with Section 506(c) waivers, Section 552(b) waivers are so prevalent
26   that there is also a specific provision with respect to such waivers in the local
27   bankruptcy rules in Delaware. See Del. Bankr. Ct. Loc. R. 4001-2 (a)(1)(h)
     (including Section 552(b) waivers among other provisions to be highlighted in
28   financing motions).
                                                26
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 36 of 37 Page ID #:2650




 1   IV.   CONCLUSION
 2         For the foregoing reasons, this Court should (i) deny the relief sought by the
 3   Committee; (ii) affirm the Final DIP Order as entered by the Bankruptcy Court, and
 4   (iii) grant Appellees such other and further relief as is just and proper.
 5
      Dated: April 15, 2019               MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                        AND POPEO, P.C.
 7                                        /s/ Abigail V. O’Brient
                                          Abigail V. O’Brient
 8
 9                                        and
10                                        Daniel S. Bleck (pro hac vice)
                                          Paul J. Ricotta (pro hac vice)
11                                        Ian A. Hammel (pro hac vice)
12
                                          Attorneys for UMB Bank, N.A. as master
13                                        indenture trustee and Wells Fargo Bank,
                                          National Association, as indenture trustee
14
                                          -and-
15
16                                        MCDERMOTT WILL & EMERY LLP
17                                        By:     /s/ Jason D. Strabo
                                                  Jason D. Strabo
18
19                                        and

20                                        MASLON LLP
21                                        By:     /s/ Jason M. Reed
                                                  Jason M. Reed (pro hac vice)
22
23                                        Attorneys for U.S. Bank National Association,
                                          not individually but as Series 2015 Note
24                                        Trustee and Series 2017 Note Trustee,
                                          respectively
25
26   *Pursuant to Local Rule 5-4.3.4(a)(2)(i), Abigail V. O’Brient hereby attests that all
     other signatories listed, and on whose behalf the filing is submitted, concur in the
27   filing’s content and have authorized the filing.
28
                                                  27
Case 2:18-cv-10675-RGK Document 31 Filed 04/15/19 Page 37 of 37 Page ID #:2651




 1                              CERTIFICATE OF SERVICE
 2           I am a resident of the State of California, over the age of eighteen years, and
 3   not a party to the within action. My business address is 2029 Century Park East,
 4   Suite 3100, Los Angeles, California 90067.
 5           I hereby certify that on April 15, 2019, I electronically filed the JOINT
 6   BRIEF OF INTERVENING APPELLEES UMB BANK, N.A., WELLS
 7   FARGO BANK, NATIONAL ASSOCIATION, AND U.S. BANK,
 8   NATIONAL ASSOCIATION, AS INDENTURE TRUSTEES with the Clerk of
 9   the Court by using the CM/ECF system which will send a notice of electronic
10   filing to all CM/ECF registered parties.
11           I declare under penalty of perjury that the foregoing is true and correct.
12   Executed on April 15, 2019, at Los Angeles, California.
13
14                                                   DIANE HASHIMOTO

15
16
17
18
19
20
21
22
23
24
25
26
27
28
     86265760v.4
